519 So. 2d 35 (1987)
Mahmoud ASHOURIAN, a/k/a Mike Ash, Appellant,
v.
Robin ASHOURIAN, a/k/a Robin Ash, Appellee.
No. BR-446.
District Court of Appeal of Florida, First District.
December 21, 1987.
Rehearing Denied February 10, 1988.
Tyrie A. Boyer of Boyer, Tanzler & Boyer, Jacksonville, for appellant.
Barry L. Zisser and Nancy N. Nowlis, Jacksonville, for appellee.
*36 SHIVERS, Judge.
Appellant Mahmoud Ashourian appeals from a final judgment of dissolution of marriage, as modified on motion for rehearing. We find that the issues which the husband raises concerning costs, attorneys fees, and expert witness fees, have merit and reverse.
The record reveals that the trial court entered an order to tax costs without an evidentiary hearing. This was error. See Dean Witter & Co. v. Polisar, 443 So. 2d 311 (Fla. 4th DCA 1984); H. Trawick, Trawick's Florida Practice and Procedure, § 2512 (1985). It was also error for the trial court to award the wife attorneys fees absent expert testimony as to the reasonable value of services performed. Cottman v. Cottman, 418 So. 2d 1241 (Fla. 4th DCA 1982). Finally, we find that the trial court should have permitted the husband an opportunity to object to the wife's request for the husband to pay her expert witness, an accountant, expert witness fees. Both the husband and wife should have an opportunity to fully explore these issues. Accordingly, the trial court is instructed to hold a hearing for the purpose of adjudicating the questions of costs, attorneys fees, and expert witness fees.
REVERSED and REMANDED.
SMITH, C.J., and MILLS, J., concur.